El Juez Asociado, Sr. Sulzbacher,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho de la. dicha sentencia apelada.
Considerando: que los demandados solicitaron solamente en su escrito de contestación que se declarase sin lugar la demanda y se les absolviese de ella, alzándose la nota de sus-pensión puesta en los juicios verbales, sin que se pretendiese una declaratoria de nulidad de la escritura de venta á favor del tercerista Solá ó rescisión de dicha escritura, como co-rrespondía, si el fundamento de la contestación era la inefi-*14caciá del título por su nulidad ó por deber rescindirse, á causa de haberse efectuado en fraude de acreedores.
Considerando: que los fundamentos alegados por los de-mandados no consitituyen motivos legales de nulidad de la escritura de dominio del tercerista, y que para apreciar mo-tivos de nulidad de venta, hecha en fraude de acreedores, hay que tener presente el art. 1294 del Código Civil, que declara la acción subsidiaria y que no puede ejercitarse sino á falta de otro recursg legal, lo que no se ha acreditado.
Considerando: que la- solicitud de nulidad del documento de dominio del tercerista, ó al menos su alegación, deben es-timarse necesarias para ordenar la anulación de la inscrip-ción del mismo en el Registro de la Propiedad, y que si no la ha pedido ni alegado, sería improcedente ordenar al Re-gistrador dicha anulación de inscripción.
Considerando: que por ser la escritura de compra del Sola anterior á la anotación de los embargos efectuados á favor de los demandados, es de aplicación el artículo 44 de la Ley Hipotecaria, á beneficio del mismo tercerista, como ha sido fallado por este Tribunal en casos análogos, no per-judicándole la expresada anotación de embargo.
Fallamos: que revocando la sentencia apelada, debemos declarar y declaramos con lugar la tercería interpuesta, y dis-ponemos que la finca en cuestión quede á libre disposición del tercerista, con las costas del juicio á cargo de los deman-dados opositores, y las del recurso, sin especial condenación; y devuélvanse los autos con la certificación correspondiente.
Jueces concurrentes: Sres. Presidente Quiñones y Aso-ciados, Hernández, Pigueras y MacLeary.